

EXHIBIT 10.18
 
NextWave Wireless Inc.
 
GO Networks, Inc. Employee Stock Bonus Plan
 
Section 1. Purpose
 
The GO Networks, Inc. Employee Stock Bonus Plan (the “Plan”), effective as of
the date that NextWave Wireless, Inc. (“NextWave”) acquires GO Networks, Inc.
(the “Company”). The Plan is intended to induce individuals to enter into, and
continue after the Effective Date, an employment relationship with NextWave and
its affiliates, including the Company. It is also specifically designed to
provide participants with an incentive to assist the Company in achieving
Customer Acceptance of at least 3,000 Product Units within 18 months after the
Effective Date. The Plan is a bonus plan and therefore is exempt from the
application of the Employee Retirement Income Security Act of 1974, as amended.
 
Section 2. Participation
 
2.1 Eligibility and Terms of Participation. The Board of Directors of NextWave,
or the Compensation Committee thereof (in either case, the “Board”), in
consultation with the Chief Executive Officer of the Company, shall determine in
its sole discretion the employees who are entitled to participate in the Plan,
the amount of stock bonus for each participant and the terms and conditions
applicable to each stock bonus. No employee shall be entitled to participate
unless and until the employee’s participation is confirmed in writing by
NextWave or the Company by means of a separate letter of participation
(“Participation Letter”). A Participation Letter may set forth any additional
terms and conditions of participation (beyond the provisions of the Plan) as
NextWave or the Company may, in its sole discretion, determine. If so provided
in a Participation Letter, a participant shall not become a participant unless
and until he or she signs and agrees to the terms and conditions of such
Participation Letter and the Plan.
 
2.2 Termination of Participation. A participant’s participation in the Plan
shall automatically terminate, without notice to or consent of the participant,
and the participant shall not be treated as a participant, upon the earliest to
occur of the following events: (i) the participant’s termination of employment
by NextWave or any of its affiliates, including the Company, for Cause; (ii) the
participant’s resignation other than for Good Reason from NextWave and its
affiliates, including the Company; or (iii) any termination of participation in
accordance with the participant’s Participation Letter.
 
Section 3. Shares; Registration; Adjustment
 
3.1 Shares Subject to the Plan. The Shares issuable under the Plan are shares of
common stock of NextWave, par value $.001. The maximum number of Shares reserved
for issuance over the term of the Plan shall be such number that has, as of the
Effective Date, has an aggregate Fair Market Value (rounded down to the nearest
whole Share) of $5,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Registration. NextWave shall file a Registration Statement on Form S-8
registering the issuance of the Shares and shall use its reasonable best efforts
to have such Registration Statement declared effective at or prior to the 12
month anniversary of the Effective Date.
 
3.3 Share Adjustment. If, after the Effective Date, a stock dividend, stock
split, reverse stock split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
reclassification, distribution of assets to stockholders, exchange of shares, or
other similar corporate change affecting the Shares occurs such that an
adjustment is determined by the Board (in its sole discretion) to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Board shall, in
such manner as it may deem equitable, adjust the number and class of Shares
subject to any stock bonus payable under the Plan. Notwithstanding the
preceding, the number of Shares with respect to any stock bonus shall always
shall be a whole number.
 
Section 4. Stock Bonus.
 
4.1 Establishment of Bonus. Subject to the terms of the applicable Participation
Letter and Section 6, a participant shall be eligible to receive a stock bonus
under the Plan. The maximum amount of such bonus shall be expressed as an
aggregate dollar amount which shall be set forth in the applicable Participation
Letter (“Participant’s Maximum Bonus Amount”). The bonus shall be paid in one or
two installments, as a Milestone 1 Bonus and a Milestone 2 Bonus.
 
4.2 Milestone 1 Bonus.
 
(i) Eligibility for Milestone 1 Bonus. Subject to the terms of the applicable
Participation Letter and 6, a participant shall be eligible to receive a
Milestone 1 Bonus, if the following conditions are satisfied:
 
(A) Customer Acceptance of at least 500 Product Units by the first anniversary
of the Effective Date; and
 
(B) except as provided in Section 5, the participant is continuously employed by
NextWave or its affiliates, including the Company, from the Effective Date until
the first anniversary of the Effective Date (“Milestone 1 Period”); and
 
(C) the Key Employee Requirement is satisfied.
 
(ii) Amount of Milestone 1 Bonus. Provided the conditions are satisfied, the
amount of a Milestone 1 Bonus, if any, shall be determined as a percentage of
the participant’s Maximum Bonus Amount in accordance with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
Number of Product Units of which there is Customer Acceptance during the
Milestone 1 Period
 
Percentage of Participant’s Maximum Bonus Amount
At least 3,000
 
100%
More than 2,000 but less than 3,000
75%, plus an additional .025% for each Product Unit in excess of 2,000 of which
there is Customer Acceptance
For example, if there is Customer Acceptance of 2,500 Product Units, the amount
of the Milestone 1 Bonus is 87.5% of the Maximum Bonus Amount
 
Exactly 2,000
 
75%
More than 1,000 but less than 2,000
 
50%
Exactly 1,000
 
50%
More than 500 but less than 1,000
25%, plus an additional .05% for each Product Unit in excess of 500 of which
there is Customer Acceptance
For example, if there is Customer Acceptance of 750 Product Units, the amount of
the Milestone 1 Bonus is 37.5% of the Maximum Bonus Amount
 
Exactly 500
25%
 
Less than 500
0%
 

 
4.3 Milestone 2 Bonus. 
 
(i) Eligibility for Milestone 2 Bonus. Subject to the terms of the applicable
Participation Letter and Section 6, a participant shall be eligible to receive a
Milestone 2 Bonus, if the following conditions are satisfied:
 
(A) Customer Acceptance of at least 2000 Product Units by the date that is 18
months after the Effective Date; and
 
 
 

--------------------------------------------------------------------------------

 
 
(B) except as provided in Section 5, the participant is continuously employed by
NextWave or its affiliates, including the Company, from the Effective Date until
the earlier of (1) the date that is 18 months after the Effective Date, or (2)
the date on which there is Customer Acceptance of 3,000 Product Units (the
“Milestone 2 Period”).
 
(ii) Amount of Milestone 2 Bonus. Provided the conditions are satisfied, the
amount of a Milestone 2 Bonus, if any, shall vary based on whether the Key
Employee Requirement is satisfied, and in any event be determined in accordance
with the following:
 
Key Employee Requirement Satisfied
 
Number of Product Units of which there is Customer Acceptance during the
Milestone Periods
 
Percentage of Participant’s Maximum Bonus Amount
At least 3,000
100% minus the amount of the Milestone 1 Bonus, if any
 
More than 2,000 but less than 3,000
75%, plus an additional .025% for each Product Unit in excess of 2,000 of which
there is Customer Acceptance, minus the amount of the Milestone 1 Bonus, if any
 
Exactly 2,000
75% minus the amount of the Milestone 1 Bonus, if any
 
Less than 2,000
 
0%



 
 

--------------------------------------------------------------------------------

 
 
Key Employee Requirement Not Satisfied
 
Number of Product Units of which there is Customer Acceptance during the
Milestone Periods
 
Percentage of Participant’s Maximum Bonus Amount
At least 3,000
 
50%
More than 2,000 but less than 3,000
25%, plus an additional .025% for each Product Unit in excess of 2,000 of which
there is Customer Acceptance
 
Exactly 2,000
 
25%
Less than 2,000
 
0%

 
4.4 Key Employee Requirement. The Key Employee Requirement shall be deemed
satisfied if, as of the first anniversary of the Effective Date none of the
Senior Executives (as defined below) or other Key Employees has terminated
employment with NextWave and its affiliates, including the Company. Any Senior
Executive or other Key Employee who is terminated by NextWave or its affiliate
without Cause or has resigned from NextWave or its affiliate for Good Reason
shall be disregarded for purposes of the Key Employee Requirement. Up to four
(4) Key Employees as of the Effective Date (excluding Senior Executives) whose
employment with NextWave or its affiliate has terminated other than by NextWave
or its affiliate without Cause or by a Key Employee for Good Reason may be
replaced by the Chief Executive Officer, in consultation with the Board, with
another individual of comparable skill and experience. The absence of such Key
Employee shall be disregarded and such replacement shall be treated as a Key
Employee for purposes of the Key Employee Requirement.
 
4.5 Form and Time of Payment.
 
(i) Payment in Shares. Any stock bonus payable under the Plan shall be paid in
the form of Shares, except cash shall be paid in lieu of any fractional Shares
as follows. If a Milestone 1 Bonus is payable, the Company shall issue to each
eligible participant a number of Shares (rounded down to the nearest whole
Share) with an aggregate Fair Market Value as of the last day of the Milestone 1
Period equal to the amount of the Milestone 1 Bonus, plus cash in lieu of any
fractional Shares.
 
If a Milestone 2 Bonus is payable and the Company has previously paid the
participant a Milestone 1 Bonus, the Company shall issue to each eligible
participant a number of Shares (rounded down to the nearest whole Share) that
when aggregated with Shares (the Fair Market Value of which is determined as of
the last day of the Milestone 1 Period) and cash that were paid to the
participant as a Milestone 1 Bonus equals the amount of the Milestone 2 Bonus.
 
 
 

--------------------------------------------------------------------------------

 
 
If a Milestone 2 Bonus is payable and the Company has not previously paid the
participant a Milestone 1 Bonus, the Company shall issue to each eligible
participant a number of Shares (rounded down to the nearest whole Share) with an
aggregate Fair Market Value as of the last day of the Milestone 2 Period equal
to the amount of the Milestone 2 Bonus, plus cash in lieu of fractional Shares.
 
(ii) Time of Payment. Shares shall be issued as soon as practicable after the
applicable Milestone Period. In no event shall the Shares be issued later than
2-1/2 months after the end of the tax year of the Company following the tax year
in which the applicable Milestone Period ended.
 
Section 5. Change in Status
 
5.1 Termination or Transfer of Employment. Upon a participant’s termination of
employment with the Company for any reason, the participant’s entitlement, if
any, to a stock bonus shall be determined and his or her participation in the
Plan shall end, except as provided in this Section 5 or as otherwise
specifically agreed or determined in writing by the Board.
 
5.2 Involuntary Termination Without Cause or Resignation for Good Reason. Each
participant whose employment with NextWave or its affiliate, including the
Company, is terminated by such employer without Cause or by the participant for
Good Reason within 90 days prior to the last day of any Milestone Period shall
be entitled to the stock bonus payable with respect to such Milestone Period, if
any, as if the participant had remained in continuous employment until the last
day of the Milestone Period. Such participant shall have no rights to any stock
bonuses with respect to Milestone Periods ending more than 90 days after any
such termination of employment.
 
5.3 Involuntary Termination for Cause or Resignation Without Good Reason. Each
participant whose employment with NextWave or its affiliate, including the
Company, is terminated by the participant without Good Reason or by such
employer (or was terminable by such employer) for Cause shall forfeit any right
as of the date of termination to receive any unpaid balance (whether earned or
unearned) of the participant’s stock bonus award, unless otherwise provided in
the participant’s Participation Letter or otherwise specifically agreed or
determined in writing by the Board.
 
5.4 Death or Disability. Each participant whose employment is terminated by
reason of the participant’s death or total disability (as determined in
accordance with the Company’s long term disability plan applicable to the
participant or, if no such plan, the long term disability plan of NextWave or
its affiliate, including the Company, applicable to employees generally, or if
none, in accordance with Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended) prior to the completion of either Milestone Period shall be entitled
to a pro rata amount of the stock bonus payable with respect to the Milestone
Period, if any, that the participant would have received if the participant had
been continuously employed through the end of both Milestone Periods. Such pro
rata amount shall be the applicable stock bonus payable multiplied by a fraction
(not to exceed the value of 1), the numerator of which is the number of days of
actual employment from the Effective Date through the termination date and the
denominator of which is, with respect to a Milestone 1 Bonus, the number of days
during the Milestone 1 Period or, with respect to a Milestone 2 Bonus, the
number of days during both Milestone Periods. Such pro-rata bonus shall be
payable at such time as bonuses are otherwise payable under the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5 Transfer of Employment to a Non-Subsidiary Affiliate of NextWave. Each
participant who transfers employment from NextWave or its wholly owned
subsidiaries, to any nonsubsidiary affiliate thereof within 90 days prior to the
last day of any Milestone Period shall be entitled to the stock bonus payable
with respect to such Milestone Period, if any, as if the participant had
remained in continuous employment until the last day of the Milestone Period.
Such participant shall have no rights to any stock bonuses with respect to
Milestone Periods ending more than 90 days after any such transfer.
 
5.6 No Duplication or Mitigation. The amounts payable under the Plan are in
consideration of a participant’s continuation of employment or availability for
continued employment and shall not be treated as severance pay. Accordingly, the
amounts payable under the Plan shall not be reduced by any severance to which
the participant may be entitled under other severance plans of or agreements
with NextWave and its affiliate, including the Company, if any. A participant
shall not be required to undertake any mitigation in order to receive payment of
any amounts otherwise payable under the Plan.
 
Section 6 Conditions to Payment.
 
6.1 Release. Notwithstanding any other provision in the Plan, each participant
(other than any deceased participant) shall, as a condition to entitlement to
any and all bonuses under the Plan, provide to the Company (i) a Non-Competition
Agreement, in the form set forth in Exhibit D to the Agreement and Plan of
Merger, dated December 31, 2006, by and among NextWave, GO Acquisition Corp.,
the Company and the stockholder representative named therein and (ii) a Release,
Covenant Not to Sue, Non-Disclosure and Non-Solicitation Agreement, in the form
set forth in Appendix A to the Plan (“Release Agreement”), each such agreement
being executed by such participant and effective and not revocable.
 
6.2 Tax Withholding. NextWave’s obligation to issue Shares payable to
participants under the Plan shall be subject to the satisfaction of all
applicable federal, state and local or other governmental income and employment
or other tax withholding requirements. If a participant is to experience a
taxable event with respect to any portion of the participant’s stock bonus
award, the participant must make arrangements satisfactory to NextWave to
provide for the timely payment of all applicable withholding taxes upon such
taxable event. The Board may, in its sole discretion, authorize the Company to
permit a participant to satisfy the obligation to pay all or a portion of any
such withholding taxes by having the Company withhold a portion of the stock
bonus award (expressed as Shares payable to the participant) equal to the amount
of such withholding taxes designated by the participant and approved by the
Board.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3 Regulatory Approvals. The implementation of the Plan and the issuance of any
Shares under the Plan shall be subject to NextWave’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan and the Shares issued pursuant to it. No Shares may be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of United States federal and state and Israeli
securities laws, including the filing and effectiveness of the Form S-8
registration statement for the Shares issuable under the Plan, and all
applicable listing requirements of any stock exchange on which the Shares are
then listed for trading.
 
Section 7. Administration.
 
Except as otherwise set forth in the Plan, the Board shall administer the Plan.
The Board shall have the authority and responsibility to do all things necessary
or appropriate to effect the purposes of and to administer the Plan, including,
without limitation, the power in its sole discretion to:
 
(i) provide rules for the management, operation and administration of the Plan,
and to amend or supplement such rules;
 
(ii) interpret or construe the terms of the Plan;
 
(iii) correct any defect, supply any omission, clarify any ambiguity or
reconcile any inconsistency in the Plan in such manner and to such extent as it
shall deem appropriate in its sole discretion;
 
(iv) make reasonable determinations as to a participant’s eligibility for
bonuses under the Plan, including determinations as to Cause and Good Reason.
 
The determinations, decisions and actions of the Board or its duly authorized
delegate shall be final, conclusive and binding for all purposes of the Plan,
and shall not be subject to any appeal or review.
 
Section 8. Administration.
 
Notwithstanding any other provision of the Plan, the Plan (including any
Schedules) may be amended, modified, suspended, or terminated by NextWave;
provided, however, that any such amendment, modification, suspension or
termination shall not adversely affect the rights of any participant in respect
of any stock bonus payable.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9. Miscellaneous.
 
9.1 Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, NextWave determines in good faith that any term or
condition of the Plan which is invalid or unenforceable is material to the
interests of NextWave, NextWave may declare the Plan null and void in its
entirety.
 
9.2 No Employment Rights. The establishment of the Plan and the selection of any
employee for participation in the Plan does not, and shall not be held or
construed to, confer upon any employee the right to a continuation of employment
by NextWave or any of its affiliates, including the Company. Subject to any
applicable employment agreement, NextWave and its affiliates, including the
Company, reserves the right to dismiss any employee or otherwise deal with any
employee to the same extent as though the Plan had not been adopted.
 
9.3 Non-Property Interest. The Plan is unfunded and any liability of NextWave to
any person with respect to bonuses payable under the Plan shall give rise to a
claim as an unsecured creditor against the general assets of NextWave. Any
participant who may have or claim any interest in or right to any bonuses
payable hereunder shall rely solely upon the unsecured promise of NextWave for
the payment thereof. Nothing herein contained shall be construed to give to or
vest in the participant or any other person now or at any time in the future,
any right, title, interest or claim in or to any specific asset, fund, reserve,
account, insurance or annuity policy or contract, or other property of any kind
whatsoever owned by NextWave or its affiliates, or in which NextWave or its
affiliates may have any right title or interest now or at any time in the
future.
 
9.4 Other Rights. The Plan shall not affect or impair the rights or obligations
of NextWave or the Company or a participant under any other written plan,
contract, arrangement, or pension, profit sharing or other compensation plan.
 
9.5 Incapacity. If NextWave or the Company determines that a participant or a
beneficiary thereof is unable to care for his or her affairs because of illness
or accident or because he or she is a minor, any bonuses due to such individual
may be paid to such individual’s spouse or any other person deemed by NextWave
or the Company to have incurred expense for such individual (including a duly
appointed guardian, committee or other legal representative), and any such
payment shall be a complete discharge of NextWave’s obligation hereunder.
 
9.6 Transferability of Rights. NextWave shall have the unrestricted right to
transfer its obligations under the Plan with respect to one or more participants
to any person, including, but not limited to, any purchaser of all or any part
of the Company’s business. No participant or spouse of a participant shall have
any right to commute, encumber, transfer or otherwise dispose of or alienate any
future right or expectancy which the participant or such spouse may have at any
time to receive payments of bonuses hereunder, which bonuses and the right
thereto are expressly declared to be non-assignable and nontransferable, except
to the extent required by law. Any attempt to transfer or assign a bonus that
has not yet become payable by a participant or the spouse of a participant
shall, in the sole discretion of NextWave (after consideration of such facts as
it deems pertinent), be grounds for terminating any rights of the participant or
his or her spouse to any bonus under the Plan not previously paid.
 
 
 

--------------------------------------------------------------------------------

 
 
9.7 Entire Document. The Plan, as set forth herein, supersedes any and all prior
practices, understandings, agreements, descriptions or other non-written
arrangements respecting retention payments, severance, except for any severance
policy or agreement, if any, existing as of the Effective Date, and written
employment contracts signed by NextWave or the Company.
 
9.8 Governing Law. The Plan shall be construed, administered, and enforced
according to the laws of the State of Delaware, except to the extent that such
laws are preempted by the federal laws of the United States of America.
 
Section 10. Definitions.
 
The following words and phrases as used herein shall have the following
meanings, unless a different meaning is required by the context:
 
10.1 “Average Closing Price” means an amount equal to the average per share
closing price of NextWave common stock (or if no closing sale price is reported,
the average of the closing bid and closing ask prices) (i) on any national
securities exchange on which NextWave common stock is listed (as reported by
Bloomberg, or, if not reported thereby, any other authoritative source), or (ii)
if NextWave common stock is not listed on a national securities exchange, quoted
in the Over-The-Counter Market Summary, in either case for the 20 trading days
ending with the second trading day immediately preceding the relevant
determination date. In the absence of such a listing or quotation, the Average
Closing Price shall be determined in good faith by the Board.
 
10.2 “Cause” shall mean any act or failure to act on the part of an employee of
NextWave or any affiliate (including the Company) which constitutes:
 
(i) an unauthorized use or disclosure by such employee of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;
 
(ii) a material breach by such employee of any agreement between the employee
and the Company;
 
(iii) a material failure by such employee to comply with the Company’s written
policies or rules;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) such employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof or any foreign
jurisdiction in which the Company conducts business which if occurring in the
United States would constitute a felony under its laws or the laws of any state
thereof;
 
(v) such employee’s gross negligence or willful misconduct;
 
(vi) such employee’s willful or grossly negligent engagement in any activity
competitive with the business of the Company in which the employee has not
ceased (other than for reasons beyond the control of the employee) within 3
business days after receiving written notification of such engagement from the
Company; or
 
(vii) a continued failure by such employee to perform assigned duties after
receiving written notification of such failure from the Company’s Board of
Directors. 
 
10.3 “Cost” means the actual cost incurred by the Company to produce a Product
Unit plus a reasonable allocation as approved by the Board to reserve for
expected product warranty and return costs.
 
10.4 “Customer Acceptance” means the acceptance by a customer of a Product Unit
which has been sold at or in excess of Cost (as defined below), as evidenced by
the earlier of (i) receipt by the Company or NextWave of an acceptance letter,
(ii) collection by the Company or NextWave of partial payment toward the Product
Unit, (iii) the time such Product Unit is placed into operation by the customer,
or (iv) the ability of the Company or NextWave, as the case may be, to recognize
revenue related to such Product Unit under GAAP; provided, however, that the
Board may eliminate the Cost requirement and decide to sell Product Units below
Cost, provided, further, that during the 17th and 18th months after the
Effective Date, solely for customers who have previously accepted Product Units
in accordance with this definition, Customer Acceptance shall occur when the
customer takes delivery of the Product Unit.
 
10.5 “Fair Market Value” means, with respect to any determination date, the
Average Closing Price of the Shares.
 
10.6 “Good Reason” means with respect to NextWave or any affiliate (including
the Company),
 
(i) the material adverse alteration of such employee’s title or position from
that held by such employee as of the Effective Date without such employee’s
written consent;
 
(ii) the material reduction of such employee’s total annual compensation as of
the Effective Date without such employee’s written consent;
 
(iii) without such employee’s written consent, the relocation of such employee’s
primary place of employment to a location more than 35 miles away from the
location of such primary place of employment as of the Effective Date; or
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) any other event or condition set forth in the Participation Letter with
respect to the employee.
 
10.6 “Key Employees” means the Senior Executives and such additional employees
designated as key employees as of the Effective Date.
 
10.7 “Key Employee Requirement” means the key employee requirement described in
Section 4.4 of the Plan.
 
10.8 “Product Unit” means one MBW WLS Micro Cellular Wi-Fi Sector Base Station
or one MBW WLP Pico Cellular Wi-Fi Base Station, each incorporating the
Company’s xRF™ smart antenna technology.
 
10.9 “Senior Executives” means Oz Leave, Amir Adler, Ronen Akerman, Roy Kinamon,
and Yuval Mor.
 
 
 

--------------------------------------------------------------------------------

 